Citation Nr: 0007928	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  94-44 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for PTSD, 
currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



INTRODUCTION

The veteran served on active duty from March 1969 to April 
1970.  The issue of entitlement to service connection for 
coronary artery disease secondary to service-connected PTSD 
was remanded by the Board of Veterans' Appeals (Board) in 
December 1996 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, for additional 
development.  The case is again before the Board for 
adjudication.

A claim for an evaluation in excess of 30 percent for 
service-connected PTSD was received by VA from the veteran on 
August 22, 1996.  A February 1997 rating decision granted an 
increased evaluation of 70 percent for PTSD, effective August 
16, 1996, which is the date that the veteran was hospitalized 
for psychiatric symptomatology.  The veteran timely appealed 
the denial of a higher evaluation for his PTSD.  A claim for 
a total disability rating based on unemployability due to 
service-connected disability was received by VA on July 30, 
1997, and an April 1999 rating decision granted a total 
disability rating based on unemployability due to service-
connected disability, effective July 30, 1997. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  There has been an increase in severity of the veteran's 
cardiovascular disease due to his PTSD.

3.  The veteran is demonstrably unemployable due to his PTSD 
symptomatology.




CONCLUSIONS OF LAW

1.  Cardiovascular disease is proximately due to or the 
result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet.App. 439 (1995).

2.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for cardiovascular disease on a 
secondary basis and for an increased evaluation for PTSD are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Service Connection

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted on a 
secondary basis for disability which is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the claim, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the term "disability" as used in 
38 U.S.C.A. § 1110 (West 1991) refers to impairment of 
earning capacity, and that such definition of disability 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Thus, pursuant to 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a), when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.

September 1993 records from East Tennessee Baptist Hospital 
reveal that the veteran was hospitalized with unstable 
angina.  He underwent cardiac catheterization and successful 
angioplasty of the left anterior descending artery.  It was 
noted that a review of the electrocardiographs demonstrated 
probable acute anterior myocardial infarction with evolution 
to T wave inversion.  

According to a December 1993 statement from Steven K. Morgan, 
M.D., who was treating the veteran, there was a relationship 
between stress and the veteran's coronary heart disease in 
which stress may well have "culminated and lead up to" the 
veteran's recent heart attack.

It was noted on VA examination in February 1994 that there 
was no relationship between the veteran's PTSD and his 
coronary artery disease.

According to a March 1994 statement from Barry I. Michelson, 
M.D., who had been treating the veteran since September 1993 
for heart disease, while stress was not an etiologic agent in 
the development of atherosclerosis, it has been demonstrated 
that stress can be a precipitating factor for acute 
myocardial infarction.

On VA heart examination in June 1997, the examiner concluded 
that the veteran had multiple risk factors for coronary 
artery disease, including elevated cholesterol, a history of 
smoking, and a family history of heart disease, which were 
the most likely cause of his coronary artery disease.  The 
examiner did not find any clear cut evidence that PTSD or 
anxiety will worsen or is directly related to an increase of 
coronary artery disease and did not find a strong link 
between PTSD and coronary artery disease.  However, the 
examiner did note that PTSD might possibly increase the 
veteran's craving or need for cigarette smoking, which has 
been declared a positive risk factor for coronary artery 
disease.

Pineville Community Hospital Association records for August 
1997 reveal that the veteran had an acute right ventricular 
wall myocardial infarction with suspected inferior wall 
involvement.  He underwent coronary artery bypass surgery at 
St. Joseph's Hospital in September 1997.

According to a February 1998 statement from Dr. Morgan, who 
said that he had been the veteran's treating physician since 
the mid 1980's, the veteran's PTSD had a direct relationship 
to his heart condition, including both heart attacks.  Dr. 
Morgan noted in a November 1998 statement that there was a 
direct corollary between the veteran's coronary artery 
disease and his depression syndrome, PTSD, behavior disorder, 
with this connection verified in several medical articles in 
the previous year.

Although VA examiners essentially concluded in February 1994 
and June 1997 that the veteran had several risk factors for 
heart disease and that there was no causal relationship 
between the veteran's service-connected PTSD and his heart 
disease, the examiner in June 1997 said there was no "clear 
cut evidence" of a causal connection and that he did not 
find a "strong link" between coronary artery disease and 
PTSD.  The examiner in June 1997 went on to note that the 
veteran's PTSD might possibly increase his craving or need 
for cigarettes, which is a positive risk factor for coronary 
artery disease.  Dr. Morgan, who began treating the veteran 
in the mid 1980's, has submitted several statements in which 
he notes a causal connection between the veteran's service-
connected PTSD and his heart disease, especially his two 
heart attacks.  Dr. Michelson also noted that stress can be a 
precipitating factor for a myocardial infarction.  
Consequently, because the Board finds that the evidence both 
for and against the claim that the veteran's cardiovascular 
disease was aggravated by his service-connected PTSD is 
evenly balanced, the veteran must receive the benefit of the 
doubt.  Therefore, service connection is warranted for 
cardiovascular disease under 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.310(a) and Allen.

Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's PTSD.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
recent evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Outpatient records for June and December 1996 from a Vet 
Center health care provider with a Masters in Social Work 
reveals that the veteran had moderate to severe PTSD.  This 
health care provider indicated in another treatment record 
dated in December 1996 that the veteran had severe PTSD and 
that his global assessment of functioning (GAF) was 45.

The veteran was hospitalized at a VA hospital in August 1996 
for depression, suicidal ideation, and paranoia.  He had not 
worked in a year.  He was taking medication for his 
psychiatric symptomatology but felt that he needed his 
medication changed in order to get better.  He said that he 
was "paranoid all the time" and heard voices, especially at 
night.  The veteran also noted nightmares of being in a 
foxhole and flashbacks.  It was noted that the veteran did 
not have any paranoid or suicidal ideation while on the ward.  
Mental status examination was significant for irritable mood 
and blunted affect.  Judgment and insight were fair.  He was 
appropriately dressed and his speech was clear and coherent.  
The veteran was alert and oriented in all spheres.  It was 
concluded during hospitalization that the medications the 
veteran had been taking had probably worsened his mood, and 
his medications were changed.  The discharge diagnosis was 
PTSD.  GAF was 45 on admission and 60 on discharge.

On VA psychiatric examination in January 1997, the veteran 
noted depression, suicidal ideation, and an inability to get 
along with others; he said that he usually had a panic attack 
if forced to give up his solitude.  Nights were very 
difficult because of his paranoia; he slept fitfully and had 
nightmares of being in a foxhole without a rifle.  He 
indicated that Valium helped to "take the edge off" and 
that group therapy sometimes helped.  On mental status 
examination, the veteran's demeanor was grim and affectless.  
He looked and acted lethargic, fatigued, and burdened down 
with some inner weight.  It was noted that his behavior and 
manner were very consistent with the hopeless and helpless 
attitude which he professed.  He was described as 
intermittently befuddled and confused, with some difficulty 
in concentrating on the questions asked and in formulating 
his answers.  The examiner felt that the veteran did not 
appear able to resume gainful employment because, amongst 
other things, of the chronicity and intensity of his 
depression.  It was also noted that, aside from the veteran's 
family, he was totally isolated.  The diagnoses were PTSD, 
chronic, moderate to severe; and major depression secondary 
to PTSD.  GAF was 52.

The veteran was hospitalized at a VA hospital in June and 
July 1997 because he was having a lot of problems and wanted 
to come to the hospital to get some help before he hurt 
himself.  He had a four month history of worsening 
depression.  He noted anhedonia, decreased energy level, and 
impaired memory and concentration.  He said that he was 
socially isolated.  It was noted that he was not considered 
suicidal.  On mental status examination, the veteran was 
alert, oriented, and appropriately dressed and groomed.  He 
had poor eye contact and increased psychomotor retardation.  
His mood was depressed, and his affect was flat.  Insight and 
judgment were fair; thoughts were logical and there was no 
loosening of associations.  It was noted during 
hospitalization that the veteran progressed day by day, and 
his mental status on discharge was considered greatly 
improved.  The discharge diagnosis was PTSD with episodes of 
depression.  GAF was 50 on admission and 70 on discharge; it 
was noted that the highest GAF in the past year was 60.

Also on file are VA outpatient records dated from July 1997 
to April 1998.  The veteran said in July 1997 that, contrary 
to the July 1997 hospital records, he was not any better when 
discharged from the hospital in July 1997 and that he 
continued to have severe anxiety.  The veteran's depression 
was noted to be fairly well controlled in October 1997.  He 
said in April 1998 that he was even more irritable and 
anxious than usual and that he dreaded summer because it made 
his surroundings look more like Vietnam.  The examiner noted 
that the veteran was coherent and communicative; his mood was 
considered anxious but his behavior was controlled.  PTSD was 
diagnosed.

The veteran testified at a personal hearing at the RO in 
March 1998 that his medications helped to calm him down, that 
he did not like to interact with others and had no friends, 
that he had trouble sleeping, and that he had problems with 
depression and flashbacks.  The veteran's wife testified in 
support of the veteran's claim.

On VA psychiatric examination in March 1999, the veteran had 
multiple complaints, including an inability to get along with 
his family and other people, depression, anxiety, daily 
flashbacks, and nightmares averaging 3-4 times a week.  It 
was noted that the veteran's flashbacks appeared to be 
intense enough to be hallucinatory, since the veteran 
believed that he saw Vietnamese outside his house and heard 
them talking.  He had frequent suicidal ideation without 
intent and difficulty organizing responses to questions.  He 
said that he had not worked since he injured his back in June 
1995.  On mental status examination, the veteran had poor eye 
contact, a nervous stammer, slow responses, and an affect 
consistent with a depressed mood.  He was oriented and his 
thought processes were goal directed, logical and coherent 
but markedly circumstantial and tangential.  His short term 
recall was impaired.  

The diagnoses on VA examination in March 1999 were PTSD; 
major depression, recurrent, severe, with psychotic features; 
and generalized anxiety disorder.  GAF was 40.  The examiner 
concluded that the veteran was severely impaired both 
socially and vocationally and that his concentration was so 
impaired that he had great difficulty in responding to 
interview questions and frequently appeared confused.  The 
examiner said that the veteran was unable to hold a job.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(1999).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's claim for an increased evaluation for PTSD was 
received by VA in August 1996.  The Board notes that 
effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed Reg. 52700 (1996).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the Court held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 70 percent rating is warranted 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in his 
ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran is demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent 
evaluation is an independent basis for granting a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

As noted above, the veteran's problems over the years have 
included depression, flashbacks and nightmares involving 
Vietnam, difficulty sleeping, hypervigilance, irritability, 
suicidal ideation, difficulty concentrating, confusion, and 
isolation from others.  He was hospitalized in August 1996 
and in June and July 1997 due to his psychiatric disability.  
His GAF was only 52 when evaluated by VA in January 1997 and 
was only 40 on VA examination in March 1999.  The examiner 
noted in March 1999 that the veteran was severely impaired 
both socially and vocationally and was unable to hold a job.  
Although the record reflects that the veteran stopped working 
in 1995 due to a non service-connected back disorder, the 
Board is of the opinion that the manifestations of the 
veteran's service connected psychiatric disability are of 
sufficient magnitude and persistence to result in a 
demonstrable inability to obtain or retain substantially 
gainful employment.  Therefore, a rating of 100 percent is 
warranted for PTSD under the old criteria, and the new 
criteria need not be considered.


ORDER

Service connection for cardiovascular disease is granted.

Subject to the provisions governing the payment of monetary 
benefits, a 100 percent disability rating for PTSD is 
granted.



		
	
	Acting Member, Board of Veterans' Appeals


 

